El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
El difunto Juez de la Corte de Distrito de San Juan, Sec-ción 2a., dictó en este caso el día 17 de abril de 1911, la si-guiente sentencia:
“Después de examinada debidamente la prueba presentada, y de considerar debidamente el caso por los fundamentos de la opinión escrita que se unirá a los autos, oída sentencia final, declarando sin lugar la demanda, y ordenando que, basta nueva resolución, queden los niños Philippe y Hilda Le Hardy y Meltz, bajo la protección y custodia de la señora abuela materna de los mismos, Doña Juana Acosta, viuda de Meltz y demandada en esta acción; reservándose siempre el demandante, el derecho de presentarse más tarde ante esta corte, cuando las circunstancias se hayan modificado, de tal manera, que se deba dictar otra providencia en beneficio de los niños; y que la orden dictada por esta corte permitiendo al demandante tener los niños en su poder durante seis horas de cada domingo, quede en vigor hasta tanto sea modificada por el tribunal. ’ ’
Contra esta sentencia se interpuso la apelación que ahora pende ante este tribunal, y después de haberse formulado los debidos informes orales y presentado esmerados alegatos, quedó finalmente sometida a la resolución de este tribunal el día 9 de abril último. El apelante por medio de su abogado señala 12 errores en los cuales se funda para solicitar la revo-cación de la sentencia, que se alegan haber sido cometidos por *452la corte sentenciadora al dictar dicha sentencia. Solamente se hace necesario citar uno de estos señalamientos de error, a saber:
“7o. La corte inferior ha errado manifiestamente en todos los respectos contenidos en el artículo 236 del propio Código, al privar al padre de la patria potestad, en todo o en parte, suspendiendo su ejercicio indefinidamente en cuanto a sus principales deberes, sin haberse alegado ni probado ninguna de las causas taxativas que re-quiere ese precepto legal, cuales son la dureza excesiva del trato del padre, las órdenes, consejos o ejemplos corruptores dados a los mismos hijos, y lo que es más aun, sin proveerle de tutor como hubiera sido necesario en semejante caso.”
No hay necesidad de considerar ahora los otros errores que han sido alegados, pues la cuestión principal ha sido pre-sentada en la proposición contenida en el séptimo señala-miento de error según ha sido indicado.
El artículo principal del Código Civil Revisado de Puerto Rico que se alega que ha sido infringido al incurrirse en el error a que se ha hecho referencia, es el siguiente:
“Artículo 236. — Los tribunales podrán privar a los padres de la patria potestad, o suspender el ejercicio dec ésta, si trataren a sus hijos con dureza excesiva, o si les dieren órdenes, consejos o ejemplos corruptores, nombrando en su lugar un tutor, con arreglo a la ley, para las personas de los hijos. En estos casos, deberán también privar a los padres de la administración y usufructo de los bienes del hijo, y adoptar las providencias que estimen convenientes a los intereses de éste. ’ ’
Se alega que otros muchos estatutos han sido infringidos y desatendidos, pero no es necesario que ahora los conside-remos.
Por tanto resulta que el apelante alega que la determina-ción de sus derechos en este caso debe regirse por nuestros estatutos, sin tomar en consideración ninguno de los princi-pios enunciados en la jurisprudencia americana. Examine-mos por tanto ligeramente los hechos.
*453Las dos cartas escritas por el demandante y en las cuales hasta cierto punto se fundan las alegaciones de la demandada, son como siguen:
“Junio 5 de 1910. Señor Angel Aeosta Quintero, Arecibo. Mi Apreciado Tío Angel. — Hoy por la mañana me entregó Coco su buena carta, llena de consejos. Ha sido un consuelo para mí ver que a pesar de todo lo que ha pasado desde mi llegada a Puerto Pico, de la manera incomprensible, hasta para mí, en que me había olvidado de todo se puede decir, haya Yd. podido interesarse aún para el bien mío, para el de esas inocentes criaturas, privadas a tan tierna edad del amor de su santa madre, lo comprendo. Sería poco decir que estoy sumamente agradecido.
“Antier, con la buena Sólita hablé detenidamente sobre todas estas cosas. Ha sido ella para mí como una madre y siempre me acordaré de ella con cariño.
“En la primera ocasión, dentro de dos semanas, me embarco solo, dejando a los queridos niñitos al buen cuidado de la familia que los quiere con delirio. Cuando estén mayores si la suerte me lo permite, los vendré a buscar para que acaben su educación al lado de mi buena madre.
‘ ‘ Cada día que pasa creo mas en el destino. Todo lo que ha pasado en estos últimos meses, casi hasta el último detalle me parece que lo he visto antes, lo he previsto allá lejos en otra existencia tal vez. Paréceme que no me ha valido luchar contra la fuerza del destino y he hecho cosas semejantes a los actos de un ser sin corazón, y sin sen-timiento cuando en realidad soy lo contrario.
“El momento ha llegado en que he oído la voz del deber y vuelvo al lado de mi anciana madre, para consolarla y ayudarla en cuanto alcanzan mis fuerzas en los últimos años que le quedan aún.
“Voy sin recursos pero confiando en la buena voluntad de Dios.
“Vuelvo a repetirle mi agradecimiento por todo y espero que la Providencia velará siempre por Vd. y todos los suyos.
‘ ‘ Su sobrino que le aprecia,
“(Firmado) Phedippe Le Hardy.
“San Juan, P. R., junio 15 de 1910. Sra. Doña Juana Acosta Vda. de Meltz, San Juan. Muy Distinguida Señora. — Debiendo em-barcarme para los EE. UU. próximamente, concedo a Vd. autoriza-ción para que conserve a mis hijos a su cuidado y compañía, hasta tanto en el día de mañana resuelva yo lo que considere más conve-niente y acertado para su educación y porvenir.
*454“Tengo especial gusto en dar a Td. esta prueba de confianza y afecto, seguro como estoy de que mis hijos a su lado tienen en Yd. una verdadera madre que los quiere y protege cariñosamente.
“De Yd. con toda consideración,
Suyo affmo.,
(Firmado) L. P. Le Habdy.
Consideremos ahora los derechos de las partes en este pleito a la luz de las alegaciones que han sido presentadas en los alegatos, de la prueba aportada al juicio y de la ley apli-cable a los hechos.
Este pleito lo siguió Le Hardy contra la madre de su difunta esposa, para que quedaran sus hijos Philippe y Hilda, de cuatro y tres años respectivamente y los que había dejado temporalmente al cuidado y custodia de la demandada some-tidos a su autoridad como padre de los mismos, haciendo uso de su autoridad paterna patria potestas que le concede nues-tro Código Civil. Alegó que había reclamado la posesión de sus hijos para tenerlos y gozar de su compañía, y educarlos e instruirlos con arreglo a sus recursos.
La demandada se opuso a la demanda presentada por el padre y trató de seguir en la posesión y custodia de sus nietos, alegando que el demandante se había casado por segunda vez y deseaba tener estos hijos de tierna edad sometidos al cuidado maternal de la segunda esposa. Que el demandante en el año 1909 había salido de la Isla dejando a su esposa e hijos al cui-dado de la demandada que es madre y abuela respectivamente. Que después que hacía cuatro meses que el demandante se encontraba ausente, falleció su esposa en el mes de enero de 1910. Que a su regreso Le Hardy encontró á sus hijos pri-vados de su madre y atendidos en la casa de su abuela, la demandada. Que durante su viaje de regreso a esta Isla el demandante venía acompañado de una joven en circunstan-cias anormales y extraordinarias; y que desde su regreso el demandante ha estado viviendo con dicha joven en Cataño como esposo y esposa. Esto fué expresado así por la deman-dada en su contestación según su información o creencia. Y *455que finalmente en 11 de junio de 1910, el demandante contrajo matrimonio con la referida joven, cuando apenas había trans-currido cinco meses del fallecimiento de su esposa. Que el demandante ha expresado su deseo de sacar a estos niños de tiernos años de su pais natal y llevarlos al extranjero; o sea los Estados Unidos. Que después de algunas discusiones habidas entre el demandante y la demandada él escribió las cartas que llevan fecha 5 y 15 de junio, a las cuales ya se ha hecho referencia en esta opinión. Se han alegado otras cues-tiones que no son esenciales y la demandada termina alegando en su contestación, que el hecho de sacar a dichos niños del cuidado maternal de la demandada para llevarlos a vivir a su nuevo hogar en las condiciones que han sido expresadas y a una edad tan tierna, constituye excesivo trato cruel hacia estos niños por parte del demandante. De conformidad con estas alegaciones la demandada solicita que se dicte una sen-tencia desestimando la demanda y de acuerdo con el artículo 236 del Código Civil de Puerto Rico, que se declare con lugar la reconvención establecida y se ordene al demandante que cumpla con su convenio, que se le prive dé su patria potestad o se le suspenda en el ejercicio de la misma en cuanto al cuidado de sus hijos, que ha solicitado hasta tanto lleguen ellos a una edad en que pueda educarlos, que puede ser a la de 10 años para el niño y 12 para la niña, o la que la corte señale de acuerdo con su criterio, nombrando a la demandada como tutora de dichos niños para que pueda cuidarlos hasta que lleguen a las edades que han sido expresadas, adoptando en el ínterin las órdenes interlocutorias que puedan ser nece-sarias en beneficio de dichos niños y que se impongan las costas al demandante.
No hay duda alguna, según aparece de los autos, que los niños, Philippe y Hilda Le Hardy, nacidos durante los años 1906 y 1907 son los legítimos hijos del demandante y de su primera esposa que era hija de la demandada. El deman-dante escribió las cartas qne llevan fecha 5 y 15 de junio de 1910 y que han sido anteriormente transcritas en su totalidad. *456La primera esposa falleció en enero de 1910 y el demandante contrajo segundo matrimonio en junio del mismo año. Desde la muerte de su madre y desde algunos meses antes los niños ñan vivido con su abuela y han sido cuidados bondadosamente por la demandada. El demandante los lia visto semanal-mente y según aparece de la prueba él ha sido con ellos un padre afectuoso. No existe prueba alguna de que el padre haya tratado a los hijos con dureza o que les haya dado con-sejos, órdenes, o ejemplos de carácter corruptivo, a no ser que se considere así el hecho de haber contraído segundo matri-monio.
Celebrado el juicio se dictó sentencia contra el demandante el 17 de abril del año último, desestimándose la demanda y confiriendo la custodia de los niños a la demandada, sin impo-nerse costas contra ninguna de las partes y sin que se hiciera nombramiento de un tutor para dichos menores, todo de con-formidad con la orden que se ha expresado en una de las ante-riores páginas. Al resolver así el caso la corte declaró que la patria potestad aunque indudablemente forma parte de la •jurisprudencia de Puerto Pico, no significaba el derecho inme-diato y sin condiciones ni reservas a la custodia física de los niños. Esto es bastante cierto, pero las condiciones y reservas son aquellas que se encuentran determinadas en nuestros estatutos. Hemos citado hasta ahora el artículo 236 de nuestro Código Civil en el que se expresan claramente las condiciones y limitaciones en que pueden los padres ser pri-vados de lá patria potestad con respecto a sus hijos o en que puede suspenderse la misma. A este estatuto lo mismo que a otros, la doctrina contenida en la máxima “ expressio unius est exclusio alterius” es aplicable. De modo que estos son los casos en que los tribunales pueden privar por un período más o menos corto o largo al padre del derecho al dominio y custodia de sus hijos. Es inútil buscar en los autos ninguna prueba referente a trato severo, órdenes, consejos o ejemplos de carácter corruptivo o de tal clase que puedan justificar la sentencia dictada en este caso. El mero hecho de haber con-*457traído el padre, matrimonio en nn período de viudez más corto que el de costumbre o que escogiera por segunda esposa a una joven con la cual no estaba conforme la.madre de su primera ■esposa, no puede considerarse como un hecho constitutivo de la conducta a que hace referencia el artículo 236 del Código Civil. Ni constituye crueldad por parte del padre el confiar la custodia de sus hijos a una madrastra. Algunas de ellas han demostrado ser excelentes tutoras de los niños como todo el mundo sabe. No aparece de los hechos contenidos en los autos nada que demuestre que la actual esposa del deman-dante no sea una persona capacitada para educar y tener a sus hijos bajo su dirección. En el caso de Ryan que ha sido citado por el apelado en las decisiones de la Corte Suprema de Louisiana, se negó al padre la custodia de su hija de trece años por haberse considerado que era un hombre de carácter inmoral; y que el tío con cuya familia vivía la niña estaba en condiciones de atender a su cuidado; y además, la corte tenía el convencimiento que habiendo estado la niña apartada de los disgustos y desavenencias de sus padres, había crecido y no tenía afecto alguno para su padre y había llegado a una edad, erL Ia que de obligársele a vivir con él y su familia y separarse de aquellos a los cuales había estado unida, le oca-sionaría futuras desdichas que nada bueno le proporcionarían. (Ryan ex parte, 126 Louisiana, 454.) Tal estado de cosas no aparece en el presente caso. Siendo los hechos distintos, el caso citado no es de aplicación.
Sin resolver el hecho de que un padre en casos necesarios confiera la custodia de sus hijos de tierna edad a su abuela, resolvemos sin embargo, que ninguna de las cartas que fueron presentadas como prueda puede ser interpretada sino en el sentido de que hubo un arreglo temporal, el que' según los términos en que el mismo aparecía redactado, podía terminar a voluntad del padre, recuperando éste todos sus derechos como tal padre. Y lo que era aún más natural, que tan pronto como él lo creyera conveniente para su segunda esposa, de-seaba traer a sus hijos a su propia casa, para gozar allí de la *458compañía de los mismos, educarlos e instruirlos y atenderlos según sus recursos y los dictados de su amor paterno.
El tenía dereclio .a hacer esto, a menos que resultara a juicio de la corte que existía un impedimiento estatutario. Es cierto que el bienestar de los hijos debe ser debidamente tomado en consideración por las cortes, pero estas deben re-cordar que también la ley ha sido decretada teniendo en cuenta este fin. (21 Cyc., 331, 332 y 333; In re Gates, 95 Cal., 461.) Y aunque las cortes tienen el deber de ejercitar el mayor cuidado en la protección de los niños en todos sus derechos e impedir que se les ocasione ningún perjuicio, sin embargo, este cuidado debe ejercitarse en el presente caso en la forma indicada por nuestro Código, y es el deber de las. cortes, tanto en éste como en los demás casos observar la ley. Como la corte sentenciadora sin duda con las mejores inten-ciones no tomó en consideración los requisitos exigidos por los estatutos al dictar la sentencia apelada, no debemos per-mitir que subsista la sentencia así dictada. El padre debe tener el dominio absoluto, y custodia de sus menores hijos, a menos que se alegue y pruebe alguna poderosa razón legal en contrario. .
Si la corte hubiera cometido error solamente dejando de nombrar un tutor, éste error hubiera sido corregido fácil-mente, devolviendo el caso para que esto se hiciera; pero según nuestra opinión el padre tiene derecho a que se le de-vuelvan sus hijos. Por consiguiente debemos anular la sen-tencia dictada por la corte sentenciadora y dictar ahora una sentencia procedente a favor del demandante de conformidad con la súplica de su demanda.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.